Citation Nr: 0912565	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left foot and ankle injury, currently rated as 10 percent 
disabling for the orthopedic residuals, and as 10 percent 
disabling for the scar residuals.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded a 
separate 10 percent disability rating for the limitation of 
motion of the left ankle resulting from the in-service 
injury, effective December 3, 2004, and denied a rating in 
excess of 10 percent for the scar residuals of the in-service 
injury.  In December 2007, the Board remanded the claim for 
additional development.  In April 2008, the Veteran testified 
before the Board at a hearing that was held at the RO.

At his April 2008 hearing before the Board, the Veteran 
raised new claims of entitlement to service connection for a 
right foot disability, secondary to his service-connected 
left ankle and foot disability, and for a total disability 
rating for compensation based on individual unemployability.  
The Board refers these claims to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  Since December 3, 2004, the residuals of the Veteran's 
left foot and ankle injury have been manifested by no more 
than moderate limitation of motion of the left ankle.  X-ray 
examination of the ankle in March 2006 revealed degenerative 
change at the taloavicular joint but no evidence of malunion 
of the tibia and fibula.

2.  Since December 3, 2004, the residuals of the Veteran's 
left foot and ankle injury have been manifested by subjective 
complaints of pain, stiffness, and fatigability of the left 
foot, and objective evidence of mildly decreased range of 
motion of the subtalar joint and almost no motion of the 
metatarsal joint.  It has also been manifested by 
degenerative changes at the joints between the cuboid bone 
and corresponding cuneiform bones.  There is severe pain over 
the dorsal midfoot, across the second and third 
naviculocuneiform joints, and with movement of the 3rd, 4th, 
and 5th rays.  Any motion of the metatarsophalangeal joints 
also produces pain across the dorsum of the left foot.  His 
left foot discomfort is somewhat alleviated by the use of 
orthotic inserts.  

3.  Since December 3, 2004, the residuals of the Veteran's 
left foot and ankle injury have been manifested by dorsal 
nerve fibrosis that is productive of parasthesias but does 
not result in decreased sensation or any other objective 
neurological impairment.

4.  Since December 3, 2004, the Veteran's graft site scar 
residuals of the left foot and ankle injury have been 
manifested by an area of scarring that extends from the 
junction of the upper and middle one-thirds of the leg to the 
medial malleolus on the medial aspect of the leg.  The 
central portion of the distal two-thirds of this is covered 
by a split thickness skin graft over the entire distal medial 
aspect that extends down to the medial malleolus and the 
medial aspect of the calcaneus.  The split thickness graft 
measures 3 inches in length and 1/2 inches in width.  The scar 
is not adherent to the underlying tendons.  There is another 
well-healed, superficial scar on the left lower ankle that 
measures 3 inches in length and 2 cm in diameter.  The scar 
is not adherent to underlying tissue.  Neither scar is 
manifested by tenderness or sensitivity to touch, nor by 
complaints of pain.  There is no hypopigmentation or 
hyperpigmentation, and no ulceration or breakdown of the 
skin.  There is no edema or keloid formation, and no 
induration or inflexibility of either scar.

5.  Since December 3, 2004, the Veteran's donor site scar 
residuals of the left thigh have been manifested by a well-
healed, superficial scar on the medial third of the thigh 
that measures 7 inches in length and 3 inches in width.  The 
scar is not manifested by tenderness or sensitivity to touch, 
nor by complaints of pain.  The scar is not adherent to 
underlying tissue.  There is no hypopigmentation or 
hyperpigmentation, and no ulceration or breakdown of the 
skin.  There is no edema or keloid formation, and no 
induration or inflexibility of the scar.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the left ankle have not been met 
since December 3, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5271 (2008).

2.  The criteria for a separate 30 percent rating for a 
severe foot injury have been met since December 3, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5284 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
graft-site scar residuals of the left foot and ankle injury 
have not been met since December 3, 2004.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, DCs 
7802 to 7805 (2008).

4.  The criteria for a compensable rating for the donor site 
scar residuals of the left thigh have not been met since 
December 3, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.118, DCs 7802 to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2008).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The Veteran's residuals of a left foot and ankle crush injury 
have been rated 10 percent disabling under DC 5271 for 
limitation of motion of the left ankle, as 10 percent 
disabling under DC 7804 for the graft site scars, and as 0 
percent disabling under DC 7805 for the donor site scar.  

In evaluating the Veteran's entitlement to an increased 
rating for the orthopedic manifestations of his disability, 
the Board will consider DC 5271, which pertains to limitation 
of motion of the ankle, DCs 5003 and 5010, which pertain to 
arthritis, and DC 5284, which pertains to other injuries of 
the foot.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; § 4.71a, DC 
5271; § 4.72, DC 5284.  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 
(malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as on VA examination in 
March 2005, and in treatment records dated from December 2004 
to May 2008, there was no evidence of ankylosis, malunion or 
astralgalectomy.  Similarly, DCs 5276 (flatfoot), 5277 (weak 
foot), 5278 (claw foot), 5279 (metatarsalgia), 5281 (hallux 
rigidus), 5283 (malunion or nonunion of the tarsal or 
metatarsal bones) do not apply, as on VA examination in March 
2005, and in treatment records dated from December 2004 to 
May 2008, the Veteran was not found to have any of these 
disabilities.  Accordingly, these diagnostic codes may not 
serve as the basis for an increased rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  

Treatment records dated from December 2004 to May 2008 show 
that in March 2007, left ankle dorsiflexion was noted to be 
decreased.  In May 2008, the Veteran had 0 degrees 
dorsiflexion of the left ankle.  These treatment records 
otherwise do not demonstrate that the precise ranges of 
motion of the left ankle were recorded. 

On VA examination in March 2005, the Veteran complained of 
increasing pain and problems with his left foot and ankle, 
including daily swelling.  He stated that his ankle and foot 
made it difficult for him to get up and down, and to crawl.  
He was not wearing a brace or using any other assistive 
device at the time of the examination.  Range of motion 
testing revealed 10 degrees of dorsiflexion, and 40 degrees 
of plantar flexion, both actively and passively, with pain, 
throughout the entire arc of motion.  He was able to perform 
repetitive, as well as resistive, motion without difficulty.  
X-ray examination of the left ankle revealed tibionavicular 
and subtalar arthritis.

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On VA 
examination in March 2005, and in May 2008 treatment records, 
the Veteran was observed to have moderate to severely reduced 
dorsiflexion.  However, he had nearly full plantar flexion on 
VA examination in March 2005, and treatment records do not 
note any restriction of his left plantar flexion.  While the 
Veteran did have considerable restriction of left ankle 
dorsiflexion, the Board concludes that because he had nearly 
full plantar flexion, the range of motion of his left ankle 
overall cannot be found to be more than moderately 
restricted, for which a 10 percent disability rating is 
warranted.  Because the Veteran is already in receipt of a 10 
percent rating under DC 5271, that diagnostic code may not 
serve as a basis for an increased rating.  

Turning now to the diagnostic criteria pertaining to 
arthritis, the Board finds that the Veteran is not entitled 
to a rating in excess of 10 percent for his left ankle based 
upon the presence of arthritis.  Because the Veteran is 
entitled to a 10 percent rating for the residuals of his left 
ankle and foot injury based upon compensable limitation of 
motion of the ankle, he may not be awarded a separate rating 
for arthritis of the ankle under DC 5003 or 5010.  See 38 
C.F.R. § 4.71a, DC 5010, Note 1.  

In next addressing whether the Veteran is entitled to an 
increased rating based upon his left foot manifestations, DC 
5284 provides for a 10 percent rating for moderate foot 
injury, a 20 percent rating for moderately severe foot 
injury, and a 30 percent rating for severe foot injury.  
Based upon the evidence of record, the Board finds that the 
Veteran is entitled to a separate 30 percent rating for a 
severe foot injury.

Treatment records dated from December 2004 to May 2008 show 
that the Veteran sought frequent treatment for severe left 
foot pain that was predominantly located on the top of the 
foot, where he sustained the crush injury.  The severity of 
his pain was such that he was prescribed morphine, to be 
taken three times per day.  These records consistently show 
that the range of motion of the subtalar joint was mildly 
decreased, and that there was virtually no motion of the 
metatarsal joint.  There was mild pain on both passive 
inversion and eversion of the subtalar joint, and also on 
motion of the metatarsal joint.  The 1st and 4th rays were 
mildly plantarflexed, and there was 2 to 4 forefoot varus.  
He was noted to have longstanding dorsal nerve fibrosis, 
manifested by parasthesias.  X-ray examination revealed 
cystic changes in the navicular bone, degenerative changes of 
various bones of the foot, and a calcaneal enthesophyte.  
Orthotic inserts provided only minimal relief of pain.  He 
was notified on numerous occasions that the only remaining 
option available to him due to the status of his foot joints 
was midfoot fusion along with a triple arthrodesis, a very 
extensive procedure that would require that he not bear 
weight on his left lower extremity for 8 to 12 weeks.  
Records dated in May 2008 show that he continued to consider 
this option.

On VA examination in March 2005, the Veteran complained of 
fairly severe pain in the top of the foot after performing a 
full day's activities.  He stated that his foot would swell 
with use, and he would have to go home and elevate his foot 
for between 45 minutes and an hour, in order for the swelling 
to reduce.  Physical examination revealed a normal-appearing 
foot, apart from the skin graft.  There was no varus or 
valgus angulation of the os calcis and no shift to the long 
axis of the tibia and fibula.  The examiner attributed the 
Veteran's pain to arthritis.

Given that the Veteran's left foot disability requires that 
he take morphine three times daily, is manifested by 
considerable degenerative changes, severely restricted motion 
of the metatarsal joint, and limited range of motion of the 
subtalar joint, that it regularly swells with use, requiring 
that he elevate the foot for up to one hour, that it is 
manifested by dorsal nerve fibrosis productive of 
parasthesias, and that the only remaining treatment option 
available to him is fusion of the midfoot along with a triple 
arthrodesis, the Board concludes that the Veteran's left foot 
disability is severe, such that he is entitled to a separate 
30 percent rating based upon a severe injury of the foot.  
Significantly, the Veteran was not previously in receipt of a 
disability rating for the residual manifestations 
specifically affecting the foot

Turning next to the diagnostic criteria pertaining to 
arthritis, the Board finds that the Veteran is not entitled 
to a compensable rating for arthritis of the foot.  
Diagnostic Code 5003 provides for a rating of 10 percent for 
each major joint or group of minor joints affected by 
limitation of motion.  A minor joint group is defined as 
multiple involvements of the interphalangeal, metatarsal, and 
tarsal joints of the lower extremities, and is ratable on a 
parity with a major joint.  38 C.F.R. § 4.45(f).  Thus, the 
veteran's foot is encompassed as one group of minor joints, 
and is rated as such.  38 C.F.R. § 4.14.  Because the 
Veteran, by this decision, has been awarded a separate 30 
percent disability rating for a severe foot injury based in 
part upon disability that results in limitation of motion of 
the joints of the foot, the Board finds that he may not be 
awarded a separate rating under the diagnostic criteria 
pertaining to arthritis.  See 38 C.F.R. § 4.71a, DC 5010, 
Note 1.

As the Veteran is not entitled to a compensable rating based 
upon arthritis of the ankle or foot, neither DC 5003 nor 5010 
may provide a basis for a rating in excess of 10 percent.

Next, in considering the provisions of DeLuca v. Brown, the 
Board notes that the March 2005 examiner found evidence of 
pain on motion.  However, the Board finds that even if the 
Veteran does experience flare-ups of his left foot and ankle 
disability, it is unlikely, and there is no evidence which 
suggests that, on repetitive use, the Veteran's service-
connected ankle and foot disability would be restricted such 
that the requirement for increased ratings would be met.  
Therefore, even considering the effects of pain on use, there 
is no probative evidence that the service-connected 
disabilities cause such limitation that the requirements for 
increased ratings are met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning next to the question of whether the Veteran is 
entitled to an increased rating based upon the scarring 
associated with the ankle and foot injury, the Board notes 
that the regulations pertaining to rating skin disabilities 
were revised, effective October 23, 2008.  However, those 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Because the current claim was 
received prior to that date, those revisions do not apply in 
this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  The Board 
will thus proceed with an analysis of the skin regulations in 
effect at the time the Veteran filed his claim for an 
increased rating.

The donor site scar residuals of the left foot and ankle 
injury have been rated as noncompensably disabling under DC 
7805.  DC 7805 pertains to scars on areas of the body aside 
from the head, face or neck.  38 C.F.R. § 4.118, DC 7805.  
Diagnostic Code 7805 directs that scars in this category be 
rated based upon limitation of function of the affected part.  
Id.  The graft site scar residuals of the left foot and ankle 
injury have been rated as 10 percent disabling under DC 7804.  
Diagnostic Code 7804 provides for a single maximum 10 percent 
rating where superficial scars are painful on examination.  
38 C.F.R. § 4.118, DC 7804.  A note associated with this 
diagnostic code specifies that superficial scars are not 
those associated with underlying soft tissue damage.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Code 
7800 is not applicable, as the Veteran's scars do not affect 
his head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DCs 7801 and 7802 are not applicable, as the 
Veteran's scars do not exceed an area of 6 square inches.  
Although his scars do not affect the head, face, or neck, and 
do not cause limitation of motion, because DC 7802 does not 
provide for a compensable rating unless the scar covers an 
area of 144 square inches or greater, DC 7802 cannot serve as 
a basis for an increased rating.  38 C.F.R. § 4.118, DCs 
7801, 7802.  Finally, DC 7803 is not applicable as the 
Veteran's scars were determined to be stable on VA 
examination in March 2005.

Treatment records dated from December 2004 to May 2008 note 
that the Veteran's left foot and ankle injury was associated 
with scars.  These records, however, do not demonstrate that 
the Veteran received treatment for or complained about the 
scar residuals of the left ankle and foot injury.  The 
Veteran did, however, undergo VA scar examination in March 
2005.

On VA examination in March 2005, the Veteran was observed to 
have multiple scars on the left lower extremity secondary to 
the left ankle and foot injury.  The graft site scar 
residuals were manifested by an area of scarring that 
extended from the junction of the upper and middle one-thirds 
of the leg to the medial malleolus on the medial aspect of 
the leg.  The central portion of the distal two-thirds of 
this was covered by a split thickness skin graft over the 
entire distal medial aspect that extended down to the medial 
malleolus and the medial aspect of the calcaneus.  The split 
thickness graft measured 3 inches in length and 5 1/2 inches in 
width.  The scar was not adherent to the underlying tendons.  
There was another well-healed, superficial scar on the left 
lower ankle that measured 3 inches in length and 2 cm in 
diameter.  The scar was not adherent to underlying tissue.  
Neither scar was manifested by tenderness or sensitivity to 
touch, nor by complaints of pain.  There was no 
hypopigmentation or hyperpigmentation, and no ulceration or 
breakdown of the skin.  There is no edema or keloid 
formation, and no induration or inflexibility of either scar.

The donor site scar residuals were manifested by a well-
healed, superficial scar on the medial third of the thigh 
that measured 7 inches in length and 3 inches in width.  The 
scar was not manifested by tenderness or sensitivity to 
touch, nor by complaints of pain.  The scar was not adherent 
to underlying tissue.  There was no hypopigmentation or 
hyperpigmentation, and no ulceration or breakdown of the 
skin.  There was no edema or keloid formation, and no 
induration or inflexibility of the scar.

There are no further records of treatment pertaining to the 
scar residuals of the left ankle and foot injury.

Because on VA examination the scars were not observed to 
result in limitation of motion or loss of function, the Board 
finds that he is not entitled to a compensable or increased 
rating based upon the diagnostic criteria of DC 7805.  38 
C.F.R. § 4.118, DC 7805. 

In addition, because the scar residuals were not tender on 
examination, DC 7804 cannot serve as a basis for a 
compensable or increased rating for the donor site scar.  As 
DC 7804 provides for a maximum rating of 10 percent, and the 
Veteran is already in receipt of a 10 percent rating for the 
graft site scar under DC 7804, he is not entitled to an 
increased rating for the graft site scar under DC 7804.

As there are no other diagnostic codes applicable to the 
Veteran's scar residuals of the left foot and ankle injury, 
the Board finds that the graft site scar residuals of the 
left ankle and foot injury buttock have been no more than 10 
percent disabling, and that the donor site scar residuals 
have been no more than 0 percent disabling since the Veteran 
filed his claim for an increased rating.  

Next, the Board finds that the Veteran is not entitled to a 
higher rating based upon his longstanding dorsal nerve 
fibrosis.  See 38 C.F.R. § 4.124a, DCs 8520 - 8525 (2008).  
Although treatment records dated from December 2004 to May 
2008 demonstrate frequent complaints of parasthesias over the 
area that was crushed in the in-service injury, physical 
examination throughout this period revealed no loss of 
sensation or any other objectively demonstrated neurological 
impairment.  Rather, these records, and the March 2005 report 
of VA examination, consistently show that monofilament 
testing with 10 grams of pressure revealed intact epicritic 
sensation, bilaterally.  In addition, strength testing was 
5/5, without exception.  The Board thus finds, despite the 
clinical findings of "parasthesias" and the Veteran's 
complaints, that the findings in the medical records overall 
do not support a conclusion that the Veteran has objective 
neurological symptoms related to his left ankle and foot 
disability.  The evidence does not support an increased 
rating for the residuals of his left foot and ankle injury 
based upon consideration of any neurologic residuals because 
there are not independently ratable neurologic residuals 
shown or diagnosed by the treating and examining physicians.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's left ankle and foot 
disability, but findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's capacity for employment.  While the Veteran was 
asked to resign from his current place of employment in 
November 2007 due to having tested positive for narcotics, it 
appears that he was asked to resign for liability reasons.  
There is no indication that the same concerns would hold true 
for all other types of employment.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether higher ratings 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
December 3, 2004, when the Veteran filed a claim for an 
increased rating, the Veteran's residuals of a left ankle and 
foot injury have warranted no more than a 10 percent rating 
for limitation of motion of the ankle, a 30 percent rating 
for a severe foot injury, a 10 percent rating for the graft 
site scars, and a 0 percent rating for the donor site scar.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under circumstances where VCAA notice was provided to the 
veteran subsequent to the initial unfavorable decision, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation." Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied prior to 
the initial unfavorable decision by way of  February 2005 
letters that informed the appellant of what evidence was 
required to substantiate the claim, and of the appellant's 
and VA's respective duties for obtaining evidence.  Another 
letter was sent to the Veteran in June 2006, subsequent to 
initial unfavorable decision.  After such notice, the Veteran 
was given an opportunity to submit more evidence.  The 
Veteran submitted additional treatment records in response.

The VCAA letters sent to the Veteran provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, Social Security determinations, and any other 
evidence showing an increase in the disability or the impact 
of the disability on employment.  Vazquez-Flores, 22 Vet. 
App. at 43 (2008).

The Board acknowledges that the VCAA letters discussed above 
do not meet all of the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.

The Veteran's claim for an increased rating has been 
evaluated under Diagnostic Codes that provide for a higher 
rating upon evidence of a noticeable worsening or increase in 
severity of the disability.  Vazquez-Flores, 22 Vet. App. at 
43.  The Veteran was provided with applicable rating criteria 
in a statement of the case dated in June 2006.  He has been 
provided two VA examinations undertaken specifically to 
determine the current severity of his symptoms.  Based on the 
various exchanges between the Veteran and VA with regard to 
his claim for an increased rating, the Veteran is reasonably 
expected to understand the types of evidence that would 
support his claim for a higher rating.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the Veteran's VA treatment records and afforded him VA 
examinations.  The Veteran has not indicated that he received 
private treatment for his left foot or ankle.  Accordingly, 
there is nothing to suggest that there are any additional 
records of treatment that have not been associated with the 
claims file.  The Board finds these actions have satisfied 
VA's duty to assist the Veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A rating in excess of 10 percent for limitation of motion of 
the left ankle is denied.

A separate 30 percent rating for a severe foot injury is 
granted.

Disability ratings in excess of 10 and 0 percent for the scar 
residuals of the left ankle and foot injury are denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


